

Schedule Prepared in Accordance with Instruction 2 to Item 601 of Regulation S-K


The Lock-Up Agreements, each dated December 14, 2007, entered into by the
Company and the officers and directors of the Company (except the Lock-Up
Agreement entered into by the Company and Marc Geman dated December 14, 2007
filed as Exhibit 10.4 to the Company’s Current Report on Form 8-K as filed on
December 19, 2007) are substantially identical in all material respects to the
Lock-Up Agreement filed below as Exhibit 10.5 to the Company’s Current Report on
Form 8-K as filed on December 19, 2007 and incorporated herein by reference
except as to the officer and director with whom the agreement is made, the
position with the Company of such officer and director, the number of shares of
common stock, and the number of shares of common stock underlying subject to
warrants, options, debentures or other convertible securities. 



   
 
 
  
 
 
 
OFFICER/DIRECTOR
 
POSITION
 
SHARES OF COMMON STOCK
 
SHARES OF COMMON STOCK UNDERYLING SUBJECT TO WARRANTS, OPTIONS, DEBENTURES OR
OTHER CONVERTIBLE SECURITIES
 
Anthony S. Walker
 
 
Director and Chief Operating Officer
 
 
6,185,712
 
 
300,000
 
                     
Kevin Morrison
 
 
Chief Culinary Officer
 
 
5,621,038
 
 
300,000
 
                     
Arnold Tinter
 
 
Chief Financial Officer
 
 
0
 
 
600,000
 
                     
Mark Maximovich
 
 
Vice President of Operations
 
 
0
 
 
150,000
 
                     
Ray BonAanno
 
 
Director
 
 
2,360,445
 
 
100,000
 
                     
Presley Reed
 
 
Director
 
 
2,690,986
 
 
100,000
 
                     
L. Kelly Jones
 
 
Director
 
 
519,500
 
 
100,000
 

 
 
 

--------------------------------------------------------------------------------

 
 
December 14, 2007


Each Purchaser referenced below:



 
Re:
Securities Purchase Agreement, dated as of December 14, 2007 (the “Purchase
Agreement”), between Spicy Pickle Franchising, Inc., a Colorado corporation (the
“Company”), and the purchasers signatory thereto (each, a “Purchaser” and,
collectively, the “Purchasers”)

 
Ladies and Gentlemen:
 
Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Purchase Agreement.
Pursuant to Section 2.2(a) of the Purchase Agreement and in satisfaction of a
condition of the Company’s obligations under the Purchase Agreement, the
undersigned irrevocably agrees with the Company that, from the date hereof until
60 calendar days after the Effective Date (such period, the “Restriction
Period”), the undersigned will not offer, sell, contract to sell, hypothecate,
pledge or otherwise dispose of (or enter into any transaction which is designed
to, or might reasonably be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any Affiliate of the undersigned or any person
in privity with the undersigned or any Affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act with respect to,
any shares of Common Stock or Common Stock Equivalents beneficially owned, held
or hereafter acquired by the undersigned (the “Securities”). Beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act. In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the Transfer Agent from effecting any
actions in violation of this Letter Agreement.


The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to each Purchaser to complete the
transactions contemplated by the Purchase Agreement and that each Purchaser
(which shall be a third party beneficiary of this Letter Agreement) and the
Company shall be entitled to specific performance of the undersigned’s
obligations hereunder. The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this Letter
Agreement, that the undersigned has received adequate consideration therefor and
that the undersigned will indirectly benefit from the closing of the
transactions contemplated by the Purchase Agreement.
 
This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, each Purchaser and the
undersigned. This Letter Agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflict of laws. The undersigned hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in
Manhattan, for the purposes of any suit, action or proceeding arising out of or
relating to this Letter Agreement, and hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that (i) it is not personally
subject to the jurisdiction of such court, (ii) the suit, action or proceeding
is brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by receiving a copy thereof sent to the Company at the address in
effect for notices to it under the Purchase Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. The undersigned hereby waives any right to a trial by jury. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The undersigned agrees and understands that this
Letter Agreement does not intend to create any relationship between the
undersigned and each Purchaser and that each Purchaser is not entitled to cast
any votes on the matters herein contemplated and that no issuance or sale of the
Securities is created or intended by virtue of this Letter Agreement.


This Letter Agreement shall be binding on successors and assigns of the
undersigned with respect to the Securities, and any such successor or assign
shall enter into a similar agreement for the benefit of the Purchasers.


*** SIGNATURE PAGE FOLLOWS***



--------------------------------------------------------------------------------




This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.




_________________________
Signature
 
__________________________
Print Name
 
__________________________
Position in Company


Address for Notice:


__________________________
 
__________________________

__________________________
Number of shares of Common Stock



--------------------------------------------------------------------------------

Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities
 
By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.


Spicy Pickle Franchising, Inc.   




By: /s/ Marc Geman                       
Name: Marc Geman
Title: Chief Executive Officer



--------------------------------------------------------------------------------


 